Title: To Benjamin Franklin from Niccoli, 7 July 1777
From: Niccoli, Raimondo, abbé
To: Franklin, Benjamin


Sir
Paris 7 July 1777.
Enclosed I send you a letter of our good friend Ingenhousz from Tissingen; he was embarquing for holland, when he wrote to us; he expects your answer at Amsterdam.
If you have some news to send to me before the next Saturday you will oblige me.
If you want an oportunity of sending your answer, especially if the Doctor Ingenhousz has given you none particular direction, I will charge my self of sending it to the Hague to the Imperial minister; but this way cannot be so expeditive as that of the post. I am with the greatest respect dear Doctor your most humble and most obedient servant
Niccoli.
 
Notation: Nicoli Paris 7e. juillet 1777.
